Fourth Court of Appeals
                               San Antonio, Texas
                                      July 18, 2016

                                   No. 04-15-00655-CR

                               Matthew Jamal JACKSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR0148
                         Honorable Ron Rangel, Judge Presiding

                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court